Citation Nr: 1745676	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  17-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disorder and, if so, whether service connection for a low back disorder is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disorder and, if so, whether service connection for a right knee disorder is warranted.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disorder and, if so, whether service connection for a left knee disorder is warranted.

5.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1947 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision of the Department of Veterans Affairs Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Board video conference hearing in July 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The record was held open for 30 days until August 13, 2007.

After the Board hearing, the Veteran submitted additional evidence in support of his appeal that has not been considered by the Agency of Original Jurisdiction (AOJ).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received after February 2013 and the Veteran has not explicitly requested AOJ consideration of this evidence.  As such, the Board may properly consider such evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disorder, right knee disorder and left knee disorder on the merits as well as the issue of service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From the date of award of service connection, the Veteran's service-connected bilateral hearing loss results in no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  

2.  In a March 2010 rating decision, the RO denied service connection for low back disorder, right knee disorder and left knee disorder, the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

3.  The additional evidence received since the March 2010 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection low back disorder, right knee disorder and left knee disorder.



CONCLUSIONS OF LAW

1.  From the date of award of service connection, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  The March 2010 rating decision that denied claims for service connection for low back disorder, right knee disorder and left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2016)].

3.  The additional evidence received since the March 2010 rating decision is new and material, and the claim for service connection for low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The additional evidence received since the March 2010 rating decision is new and material, and the claim for service connection for right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The additional evidence received since the March 2010 rating decision is new and material, and the claim for service connection for left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Initial Higher Rating for Hearing Loss

The present appeal involves the issue of entitlement to an initial compensable rating for his service-connected bilateral hearing loss.  The Veteran has generally asserted that his hearing loss is worse than the currently assigned disability rating reflects.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R.  § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The next higher evaluation of 20 percent is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Higher evaluations are available for more severe hearing loss.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran filed a claim seeking service connection for bilateral hearing loss in September 2016.  He was afforded a VA examination in January 2017.  At that time, audiometric testing revealed the following:

HERTZ
1000
2000
3000
4000
RIGHT
40
30
45
45
LEFT
25
30
50
55

The puretone threshold average when rounded was 40 in both ears.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 in the left ear.  The diagnosis was sensorineural hearing loss.  The examiner found that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work because the Veteran reported difficulty hearing certain people and the television.  In his words, people sounded like they were mumbling.   
	
At the time of the January 2017 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 40 decibels in the right ear, with 96 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 40 decibels in the left ear, with 94 percent speech discrimination, which also translates to a Roman numeral designation of I for the left ear.  Thus, when applying Table VII, Diagnostic Code 6100, Level I for the right ear and Level I for the left ear equates to a zero percent disability evaluation.  

Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

VA and private treatment records have also been reviewed and considered.  However, these records do not provide audiological evaluations for rating purposes.  

At the Board hearing, the Veteran reported that he had to ask people to repeat themselves.  He also reported having to keep the volume down when answering the phone and while driving.  However, he did not wear hearing aids.  

The Board now turns to whether an initial compensable rating is warranted for the Veteran's bilateral hearing loss.  Based on the average puretone threshold findings from the January 2017 VA examination, when applying Table VII, Diagnostic Code 6100, the findings equate to a zero percent disability evaluation.  Again, VA and private clinical records during this period do not address the severity Veteran's bilateral hearing loss.  There is simply no evidence to show that the Veteran met the rating criteria for a compensable rating at any point since the award of service connection.  

The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  Further, the examination report and the Veteran's statements discussed the functional effects of the Veteran's hearing loss disability.  Thus, the functional effects of the Veteran's hearing loss disability are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017); See Martinak v. Nicholson, 21 Vet. App. 447 (2007) (requiring examinations to include assessments of the impact of hearing loss on daily activities).  

In conclusion, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. 
§ 4.85, Tables VI, VIA and VII, Diagnostic Code 6100.  Applying the VA audiological test results from the January 2017 VA audiological evaluations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an initial compensable rating for bilateral hearing loss.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his bilateral hearing loss at any point since the award of service connection.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III. New and Material Evidence

The Veteran is seeking to reopen his claims for service connection for low back disorder, right knee disorder and left knee disorder.  Service connection for these disorders was initially denied in a December 2009 rating decision because there were no current diagnoses.  As additional evidence was received within one year, the RO reconsidered the issues in a March 2010 rating decision.  However, the RO again denied the claim because the evidence failed to show a current clinical diagnosis for the low back, right knee and left knee.  The Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the March 2010 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2016)].

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the March 2010 rating decision, additional evidence has been associated with the record, including hearing testimony from the Veteran, additional private treatment records, additional VA treatment records and January 2017 VA examinations with opinions.  Importantly, the January 2017 VA examinations reports show diagnoses of degenerative joint and disc disease of the lumbosacral spine and degenerative arthritis of both knees.  

Thus, given the VA examinations now show current diagnoses, the evidence received since the March 2010 rating decision is new and material as it is not redundant of evidence already of record in March 2010, and relates to the unestablished fact of whether the Veteran's current diagnosed disorders may be related to service.  See 38 C.F.R. § 3.156 (a).  Accordingly, the issues of entitlement to service connection for low back disorder, right knee disorder and left knee disorder are reopened.  38 U.S.C.A. § 5108.


ORDER

An initial compensable rating for bilateral hearing loss is denied

New and material evidence having been received, the claim of entitlement to service connection for low back disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for right knee disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for left knee disorder is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that further development is needed before deciding the issues of service connection for low back disorder, right knee disorder and left knee disorder on the merits.  Again, the Veteran was afforded VA examinations with opinions in January 2017 with respect to these disorders.  The examiner opined that the Veteran's diagnosed low back disorder, right knee disorder and left knee disorder were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that review of service treatment records did not reveal any complaints of back or bilateral knee pain or any back or knee injury during service.  At separation, the Veteran had normal physical examination, including the spine and lower extremities.  The Veteran's spinal and knee pathology is degenerative in nature and consistent with his current age of 86.  

However, the examiner failed to consider that the Veteran received Airborne training as well as a parachute badge and that he completed approximately 53 parachute jumps while in service.  The Veteran has competently testified injuring his back and experiencing back and knee pain following these jumps.  The Veteran's testimony is consistent with the circumstances of his service.  Moreover, a September 2012 private opinion indicated that the Veteran's current low back disorder was due to the jumps in service.  Unfortunately, the private examiner did not give a rationale for this opinion.  Regardless, there is competent and credible evidence of back and knee pain as well as injuries in service.  Thus, the VA examiner did not consider all the relevant evidence of record when proffering the opinions and, in turn, the VA examinations with opinions are inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, the Board finds that this matter should be returned to the AOJ for an addendum opinion on whether the Veteran currently suffers from a low back disorder, right knee disorder and left knee disorder related to his service.

With respect to the issue of service connection for tinnitus, at the Board hearing the Veteran reported a buzzing in his ears.  As service connection for hearing loss has been awarded, in-service noise exposure has been accepted.  However, the January 2017 VA audiological examiner did not provide an etiological opinion with respect to the Veteran's tinnitus.  The examiner indicated that the Veteran did not have recurrent tinnitus and, thus, the examiner did not proffer an etiological opinion.  However, throughout the course of the appeal, the Veteran has asserted that he has tinnitus.  As such, this issue must be returned for another VA examination.  The Board finds that an examination as opposed to an opinion is necessary so that a complete history of the Veteran's tinnitus may be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who provided the January 2017 VA examination and opinion for an addendum opinion regarding the Veteran's low back disorder, right knee disorder and left knee disorder.  If the January 2017 VA examiner is not available, the record should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 
 
The examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed low back disorder, right knee disorder and left knee disorder is related service, to specifically include the approximately 53 parachute jumps.  

All opinions should include a rationale.  In proffering the opinion, the examiner should consider the Veteran's competent and credible lay statements and testimony concerning back pain and knee pain in service as well as injuries; and the September 2012 private opinion.  

2.   The Veteran should be afforded a VA audiological examination to determine the nature and etiology of any currently manifested tinnitus.  The record should be made available to the examiner for review.  

The examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current tinnitus is related to accepted in-service noise exposure.  

All opinions should include a rationale.  In proffering the opinion, the examiner should consider the Veteran's lay statements and testimony.  

3.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


